Opinion.— The petition on which the court acted did not make the reducing of the other road a condition precedent to consent, but asked that the road be opened and then prayed that the other be reduced. As the commissioners’ court has full power over the subject of opening, closing and reducing roads, parties are required ordinarily to apply to that court for relief with respect to those matters. Until the party has exhausted his remedies in that court he is not entitled to invoke the equitable powers of the district court. Burgeois v. Mills, 3 Texas Law Review, 142.
The record not showing that the appellant has exhausted his legal remedies in the commissioners’ court, he is not entitled to the writ of injunction.
Affirmed.